LEHAN, Acting Chief Judge.
We affirm defendant's conviction for murder in the first degree. Contrary to defendant’s contention, we conclude that the record contains sufficient evidence for the conviction to have been under the theory of either premeditated or felony murder.
Defendant also contends there was error in the trial court’s refusal to instruct that the jury must unanimously agree upon the particular theory upon which a verdict of first degree murder is based. The alternate grounds of this contention are that without unanimity of that nature, first, there was no unanimous verdict as required by Florida Rule of Criminal Procedure 3.440, and, second, there was a violation of the Fourteenth Amendment right of due process. We do not agree with this contention. See Buford v. State, 492 So.2d 355 (Fla.1986); Brown v. State, 473 So.2d 1260 (Fla.1985). See also Gorham v. State, 521 So.2d 1067, 1070 (Fla.1988).
We do not conclude that defendant’s final contention has merit.
Affirmed.
HALL and THREADGILL, JJ., concur.